Citation Nr: 0942781	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-06 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
August 1943.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) (the Tiger Team) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims.  The Veteran's claims are currently before 
the Chicago, Illinois RO.

The Veteran failed to report for a videoconference hearing 
scheduled to have been conducted by a Veterans Law Judge on 
August 28, 2009.  

Also, as part of his August 2009 Statement of Accredited 
Representative in Appealed Case, the Veteran's representative 
appears to allege clear and unmistakable error (CUE) in a 
July 1979 rating decision.  However, that rating decision was 
subsumed by the Board's July 1980 decision.  In this regard, 
an RO decision that was appealed to and affirmed by the Board 
is considered to have been subsumed by the Board decision and 
no claim of clear and unmistakable error under § 3.105(a) 
exists as a matter of law with respect to that RO decision.  
38 C.F.R. § 20.1104 (2007); Duran v. Brown, 7 Vet.App. 216 
(1994).  "The rationale for that rule is that it is improper 
for a lower tribunal (the RO) to review the decision of a 
higher tribunal (the Board)."  Brown (Alfred) v. West, 203 
F.3d 1378, 1381 (Fed.Cir.2000); see Smith (William ) v. 
Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994).  In a case where an 
RO decision has been subsumed by a subsequent Board decision, 
the claimant may not challenge the original RO determination 
as containing CUE, "but must proceed before the Board and 
urge that there was clear and unmistakable error in the Board 
decision that subsumed the unappealed RO determination."  
Brown, supra; Manning v. Principi, 16 Vet.App. 534, 540 
(2002).  Accordingly, the Veteran and his representative are 
referred to the regulations at 38 C.F.R. § 20.1400, et seq., 
for the procedures for filing a motion of CUE in a Board 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final July 1980 decision, the Board denied the 
Veteran's claims of service connection for a psychiatric 
disorder and for residuals of a head injury.  

2.  The Veteran sought reopening of his claims of service 
connection for these previously denied claims in February 
2005.

3.  Evidence received since the final July 1980 Board 
decision is cumulative of evidence previously submitted to 
agency decision makers, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claims, and 
does not raise a reasonable possibility of substantiating the 
claims of service connection for a psychiatric disorder and 
for residuals of a head injury.  


CONCLUSIONS OF LAW

1.  The July 1980 Board decision denying service connection 
for a psychiatric disorder and for residuals of a head injury 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1100 (2009).

2.  The additional evidence presented since the July 1980 
Board decision is not new and material, and the claims for 
entitlement to service connection for a psychiatric disorder 
and for residuals of a head injury are not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VCAA and the implementing regulations apply 
in the instant case.

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
letter dated in April 2005 satisfied these criteria.  The 
claims were readjudicated in a March 2008 Statement of the 
Case (SOC).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the Veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.

However, there is no indicated defect in this case.  In the 
April 2005 letter and as part of the March 2008 SOC, the 
Veteran was advised of both the type of evidence needed to 
reopen his claims of service connection and what was 
necessary to establish entitlement to the claimed benefit.

In this case, though the April 2005 letter looked at the 
bases for the denials of service connection as set out in 
rating decisions dated prior to the Board's July 1980 final 
decision, in any event, the Veteran was essentially informed 
of the bases utilized by the Board in its final July 1980 
prior denial of his claims.  The Board considers this April 
2005 notice letter error to be harmless since there is no 
evidence it affected the fairness of the adjudication.  Also, 
the Veteran has essentially known since the July 1980 Board 
decision that the crux of his case depended on his showing 
that he in fact had a psychiatric disorder (of the type for 
which VA compensation benefits can be awarded) in service or 
thereafter, and, concerning his claimed head injury 
residuals, that he either had a head injury in service or a 
disability attributable to an in-service head injury.  
Accordingly, further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.

While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any defect in 
the timing of notice.  The Board observes that in reopening 
his claims in February 2005 (see VA Form 21-4138), the 
Veteran complained of continuing episodes of "fading" and 
"dizziness."  He added these symptoms had continued since 
his claimed in-service head injury.  As part of a February 
2005 VA Form 21-526 the Veteran indicated that he had 
claimed, or was in receipt of, Social Security Administration 
(SSA) disability benefits.  At this time, the Veteran was 83 
years old.  VA has not sought to obtain records used by SSA 
in any previously issued adjudication.  The Board is aware of 
VA's duty to assist includes a duty to obtain SSA records, 
whether the issue is service connection or for an increased 
rating.  See also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  VA cannot determine relevance of records asserted to 
support a claimant's claim until it first obtains them for 
review and consideration.  However, when a claimant turns 65 
any SSA disability benefit they may have been receiving 
automatically converts to "old age" benefits.   42 U.S.C. 
§ 402.   Further, under SSA's document retention schedule, 
any records pertaining to an appellant's award of SSA 
benefits are destroyed no later than the claimant's 72nd 
birthday.  Hence, in this case, SSA records are not being 
sought.

Factual Background

The service treatment records are negative for any report of 
an in-service head injury.  While the Veteran claims to have 
incurred head injuries as a result of training in tanks, he 
concedes that he was never medically treated for such 
injuries while in the military.  See January 1980 VA Form 1-
9.  A physical examination conducted in September 1942, in 
association with the Veteran's service enlistment, shows that 
the evaluation of his nervous system (to include mental 
defects) was normal.  In May 1943 the Veteran was 
hospitalized in a field hospital for observation of mental 
illness.  It was noted that he had been having periods of 
momentary "blacking out" while driving a truck and periods 
of vertigo while exercising over the past few weeks.  Recent 
treatment for precordial pain of non-organic origin was 
reported.  The Veteran gave a history of a head injury in 
about 1937.  Physical examination was negative.  The supplied 
diagnosis was psychoneurosis of mild degree, no evidence of 
psychosis.  

The Veteran was thereafter transferred to a naval hospital 
for further observation.  He complained of headaches for a 
duration of three years.  He reported being involved in a 
motor vehicle accident in 1940, at which time he incurred 
injuries including to the right side of his head.  He added 
that his headaches resolved following the accident, but 
returned during his service.  Physical examination showed no 
abnormalities.  Emotional instability with hysterical 
reaction to his situation was initially diagnosed.  In July 
1943 the diagnosis was changed to constitutional psychopathic 
state, emotional instability, which existed prior to his 
enlistment.  It was also mentioned that the disorder had not 
been aggravated during his service.  He was discharged in 
August 1943.

Review of a February 1944 VA examination report shows 
complaints of headache and dizzy spells.  He also complained 
of being nervous at times.  Following neurological and mental 
examination, the examiner opined that no mental or nervous 
pathology could be detected at the present time.  

The Board here observes that several rating decisions were 
issued before the Board's July 1980 final decision.  These 
included March 1944 and February 1950 rating decisions which 
denied hysteria.  His claim for head injury residuals was 
denied in July 1979.  These decisions are subsumed by the 
Board's July 1980 decision.  

Review of the evidence on file dated subsequent to the 
Board's July 1980 decision, mostly private medical records, 
shows that the Veteran was seen after falling in February 
1995; he complained of severe frontal headaches.  He was 
found at that time to have a subdural hematoma with possible 
subarachnoid bleed.  He underwent at that time an emergency 
life saving procedure consisting of right temporoparietal 
craniotomy.  He was also treated in both March 2001 and 
December 2005 following being in an automobile accident.  He 
complained on both occasions of low back symptoms.  
Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  See 38 C.F.R. § 3.303(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the 
application to reopen the claims in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Service connection for a psychiatric disorder and for 
residuals of a head injury was denied by a July 1980 Board 
decision.  The Board determined that the Veteran had no in-
service psychiatric disorder other than a personality 
disorder.  The Board added that no objective medical evidence 
concerning the presence of an acquired psychiatric disability 
shown to have been manifested either in-service or thereafter 
was present.  As to the head injury residuals claim, the 
Board in July 1980 found that no documentation of an in-
service head injury was of record, and that no such 
disability resulting from such an injury had either been 
documented or diagnosed.  That Board decision is final.  38 
U.S.C.A. § 7104.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.

For the evidence to be new and material in this case, it must 
essentially show that that the Veteran has an acquired 
psychiatric disorder which was incurred in service.  As to 
the Veteran's instant head injury residuals claim, the 
evidence, to be new and material, need show that he currently 
has such residuals which are attributable (i.e., related to) 
his military service.  

The evidence received since the July 1980 Board decision, on 
review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate either of 
the Veteran's claims.  Significantly, the material associated 
with the claims folder since July 1980 fails to reveal that 
the Veteran has a currently diagnosed psychiatric disorder.  
While the Veteran was seen in service for medical treatment 
pertaining to certain psychiatric-based complaints, the Board 
notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, no such evidence is of record.  

As concerning the Veteran's other service connection claim, 
for which he seeks compensation benefits as a result of 
claimed in-service head injuries, this claim too must be 
denied.  As noted, review of his service treatment records 
shows nothing concerning the Veteran's having sustained a 
head injury.  While he claims to have incurred such injuries, 
resulting from his training in tanks, he has also, as noted 
above, conceded that he never sought treatment while in the 
military.  Following his service separation, while no medical 
records show that the Veteran in fact incurred head-related 
injuries, he was treated following falls, and even underwent 
a right temporoparietal craniotomy in 1995.  This is in no 
way shown to be related to the Veteran's military service, 
and, in fact, he does not even claim such an etiological 
relationship.  While the Veteran did undergo drainage of an 
acute subdural hematoma in 1995 (more than 50 years following 
his service separation), no medical evidence whatsoever is on 
file to support any current assertion of in-service 
incurrence or aggravation of the claimed head injury 
residuals.  

Given the length of time between the Veteran's active duty 
and the post-service diagnosis of acute subdural hematoma in 
1995, the preponderance of the competent evidence of record 
is against finding a continuity of symptomatology.  38 C.F.R. 
§ 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Also, no medical evidence is on file which even 
attempts to etiologically relate any post-service 
symptomatology, such as headaches, to the Veteran's period of 
active service.  

Regarding the Veteran's claims for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate his claims of service connection on the basis 
of incurrence or aggravation.  Without assessing the 
credibility of his arguments, the Board finds the Veteran's 
contentions to be of no probative weight for the purpose of 
reopening the claims.

Accordingly, new and material evidence has not been received 
to reopen the Veteran's claims of service connection for a 
psychiatric disability and for residuals of a head injury.


ORDER

As new and material evidence has not been submitted to reopen 
the claims of service connection for a psychiatric disability 
and for residuals of a head injury, the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


